                         IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

TAE H. CHON,                                         MEMORANDUM DECISION AND
                                                     ORDER DISMISSING PETITION FOR
                       Petitioner,                   WRIT OF HABEAS CORPUS
v.

UNITED STATES OF AMERICA,                            Civil Case No. 1:19-CV-135 TS
                                                     Criminal Case No. 2:01-CR-487 TS
                       Respondent.
                                                     District Judge Ted Stewart


       This matter is before the Court on Petitioner’s Petition for Writ of Habeas Corpus. For

the reasons discussed below, the Court will dismiss the Petition for lack of jurisdiction.

                                       I. BACKGROUND

       Petitioner was indicted on August 22, 2001, on three counts of distribution and

possession of pseudoephedrine knowing, or having reasonable cause to believe, it would be used

to manufacture methamphetamine in violation of 21 U.S.C. § 841(c)(2). Petitioner absconded

from supervision in January 2003, and remained a fugitive until October 2006, when he turned

himself in to authorities.

       A jury trial was held in July of 2007. Petitioner was acquitted of two counts but

convicted of the third. On October 26, 2007, Petitioner was sentenced to 180 months

imprisonment. Judgment was entered on October 29, 2007.




                                                 1
        Petitioner appealed and the Tenth Circuit Court of Appeals affirmed his conviction. 1 In

addition, both this Court and the Tenth Circuit have rejected a number of collateral challenges to

Petitioner’s conviction. 2

                                               II. DISCUSSION

        Petitioner brings his Petition under 28 U.S.C. § 2241. 3 The Tenth Circuit has explained,

“[a] petition under 28 U.S.C. § 2241 attacks the execution of a sentence rather than its validity.” 4

A § 2255 motion, on the other hand, is generally the exclusive remedy for a federal prisoner

seeking to “attack[] the legality of detention, and must be filed in the district that imposed the

sentence.” 5 Petitioner attacks the validity of his underlying conviction. Therefore, his Petition

should have been brought under § 2255.

        A petitioner may file a § 2241 petition to challenge the legality of his conviction under

the limited circumstances provided in the “savings clause” of § 2255. Pursuant to the savings

clause, a § 2241 petition may be appropriate if “the remedy by [§ 2255] motion is inadequate or

ineffective to test the legality of his detention.” 6 “Only in rare instances will § 2255 fail as an




        1
            United States v. Chon, 291 F. App’x 877, 883 (10th Cir. 2008).
        2
         United States v. Chon, 559 F. App’x 779, 780 (10th Cir. 2014); United States v. Chon,
512 F. App’x 855, 858–59 (10th Cir. 2013); United States v. Chon, 434 F. App’x 730, 731 (10th
Cir. 2011).
        3
         While Petitioner was released from custody prior to filing his Petition, he remains on
supervised release. Therefore, “he remains ‘in custody’ as required by both § 2241 and § 2255.”
LaLiberte v. United States Probation, 650 F. App’x 625, 625 n.1 (10th Cir. 2016).
        4
            Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).
        5
            Id. (internal citation omitted).
        6
            28 U.S.C. § 2255(e).


                                                     2
adequate or effective remedy to challenge a conviction or the sentence imposed.” 7 Petitioner

“bears the burden of demonstrating that the remedy in § 2255 is inadequate or ineffective.” 8

       The Tenth Circuit has explained that the relevant question “is whether a petitioner’s

argument challenging the legality of his detention could have been tested in an initial § 2255

motion. If the answer is yes, then the petitioner may not resort to the savings clause and §

2241.” 9 Petitioner clearly could have raised the claims identified in his Petition when he filed

his initial § 2255 motion. Indeed, Petitioner made similar arguments in his initial § 2255 motion.

Further, the fact that Petitioner may not now use § 2255 to raise the arguments made in his

current Petition due to the restrictions contained in § 2255(h) does not mean that the remedy in §

2255 is inadequate. 10 Moreover, to the extent Petitioner is arguing that he is actually innocent,

that argument is irrelevant in determining whether the Court has statutory jurisdiction to consider

a § 2241 motion. 11

       Because Petitioner may not bring his Petition under § 2241, the Court construes it as a

second or successive § 2255 motion. 12 “Before a federal prisoner may file a second or


       7
           Sines v. Wilner, 609 F.3d 1070, 1073 (10th Cir. 2010).
       8
           Brace v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011).
       9
           Prost v. Anderson, 636 F.3d 578, 584(10th Cir. 2011).
       10
            Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999).
       11
            Abernathy v. Wandes, 713 F.3d 538, 546 n.7 (10th Cir. 2013).
       12
          The Court recognizes that generally the Court must notify a litigant if it intends to
recharacterize the pleading as a § 2255 motion. See Castro v. United States, 540 U.S. 375, 383
(2003). In this case, however, lack of notification of the recharacterization will not prejudice the
Petitioner because this is his fourth motion and he has not obtained an order from the Tenth
Circuit authorizing the Court to consider the Petition. See United States v. Martin, 357 F.3d
1198, 1200 (10th Cir. 2004). Additionally, since this is Petitioner’s fourth § 2255 Motion, the
concerns that require notification in the first instance are not at issue. See United States v.
Torres, 282 F.3d 1241, 1245–46 (10th Cir. 2002).


                                                 3
successive motion under § 2255, the prisoner must first obtain an order from the appropriate

court of appeals authorizing the district court to consider the motion.” 13 “A district court does

not have jurisdiction to address the merits of a second or successive § 2255 . . . claim until [the

appropriate court of appeals] has granted the required authorization.” 14 However, before

transferring a second or successive motion under § 2255 to the appropriate court of appeals for

authorization, the Court must consider whether it is in the interest of justice to do so. 15

        The Tenth Circuit has delineated factors a court should consider in determining whether

it is in the interest of justice to transfer a second or successive § 2255 motion. These factors

include:

        whether the claims would be time barred if filed anew in the proper forum,
        whether the claims are likely to have merit, and whether the claims were filed in
        good faith or if, on the other hand, it was clear at the time of the filing the court
        lacked the requisite jurisdiction. 16

        Considering these factors, the Court finds that it is not in the interest of justice to transfer

the Petition. Petitioner’s claim would be time-barred under 28 U.S.C. § 2255(f). Petitioner’s

claims are not likely to have merit. Finally, based on Petitioner’s prior history of filing

successive petitions, the Court finds that it was clear at the time of filing that this Court lacked

the requisite jurisdiction. Therefore, the Court finds that it is not in the interest of justice to

transfer the Petition.




        13
             In re Cline, 531 F.3d 1249, 1250 (10th Cir. 2008).
        14
             Id. at 1251.
        15
             See 28 U.S.C. § 1631.
        16
             In re Cline, 531 F.3d at 1251.


                                                    4
                                         III. CONCLUSION

        It is therefore

        ORDERED that the Petition is DISMISSED for lack of jurisdiction. The Court DENIES

Petitioner a certificate of appealability.

        DATED this 27th day of November, 2019.

                                             BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




                                                5
